1
2
3
4
5
6                                 UNITED STATES DISTRICT COURT

7                               EASTERN DISTRICT OF CALIFORNIA

8
9    BARBARA MACPHERSON-POMEROY,               No. 1:20-cv-00092-DAD-BAM
10                Plaintiff,
                                               ORDER SETTING STATUS CONFERENCE
11         v.
12   NORTH AMERICAN COMPANY FOR
     LIFE AND HEALTH INSURANCE, an
13   Iowa corporation; and DOES 1 through
     100,
14
                 Defendants.
15   __________________________________
     NORTH AMERICAN COMPANY FOR
16   LIFE AND HEALTH INSURANCE,
17                Counterclaim Plaintiff,
18         v.
19   BARBARA MACPHERSON-POMEROY,
20               Counterclaim Defendant.
     __________________________________
21   NORTH AMERICAN COMPANY FOR
     LIFE AND HEALTH INSURANCE,
22
                  Third-Party Plaintiff,
23
           v.
24
     MELANIE RODRIGUEZ and DEBANEE
25   MACPHERSON UDALL,
26                Third-Party Defendants.
27
28

                                               1
1           On June 16, 2021, Plaintiff Barbara MacPherson-Pomeroy and Defendant North American

2    Company for Life and Health Insurance (“Defendant”) filed a Stipulation for Status Conference and

3    limited modification to the scheduling order. (Doc. No. 94.)

4           Having considered the stipulation, the court sets a TELEPHONIC STATUS CONFERENCE in

5    this matter for July 6, 2021, at 9:30 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara

6    A. McAuliffe. The purpose of the conference will be to discuss the proposed changes to the

7    scheduling order. The parties shall appear at the conference by telephone with each party using the

8    following dial-in number and access code: dial-in number 1-877-411-9748; access code 3219139.

9
10   IT IS SO ORDERED.

11
        Dated:     June 18, 2021                             /s/ Barbara   A. McAuliffe           _
12                                                    UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
